IMG-246                                                         NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 09-3420
                                     ___________

                                WELTON VALENTIN,
                                                             Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                            Respondent

                      ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A097-918-944)
                          Immigration Judge: Mirlande Tadal
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 23, 2010

      Before: FUENTES, VANASKIE AND VAN ANTWERPEN, Circuit Judges

                              (Opinion filed July 2, 2010)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Welton Valentin has filed a petition for review of the final order by the Board of

Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”’s) denial of
Valentin’s requests for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). For the reasons that follow, we will deny the

petition for review.

       The parties are familiar with the background of this case, and so we provide only a

summary of the proceedings. Valentin is a citizen of Haiti. He arrived in the United

States in 2003 and shortly thereafter filed an asylum application. The application was

referred to an IJ, and Valentin was placed in removal proceedings for being an alien

present in the United States without being admitted or paroled. Valentin conceded

removability. He later amended and supplemented his asylum application and also

sought withholding of removal and CAT protection. On December 2, 2008, the IJ

conducted a hearing on Valentin’s claims.

       Valentin testified that he was a member of MOCHRENA (Movement by

Christians for Peace in New Haiti), a political party. He stated that he was the

“spokesperson” of the party, and part of his role was to teach others how to vote, and to

assist the party when it was faced with aggression by the opposition party.1 Regarding

such aggression, Valentin testified about an incident at a MOCHRENA meeting when

several men entered and told them to stop the meeting. Several party members were

beaten and two were arrested. Valentin escaped harm because he ran away, though he


       1
        His written statement also noted that he publicized MOCHENA meetings and
events. He and other members assisted the populace with literacy, the voting process,
obtaining employment, and obtaining medical help.

                                             2
went to the hospital to assist the injured members. This incident was omitted from both

his original asylum application and his amended application. When asked to explain the

omission, Valentin stated that he did not understand English at the time he signed his

original application, and he insisted that the incident had been included in his amended

application. Valentin also testified that in January 2003, five men accosted him on the

street on his way home from a party meeting, beat him, and threatened him with harm if

he did not stop working for MOCHRENA. Valentin testified that he recognized one of

the assailants in both of the 1999 and 2003 incidents as a police officer named Bernadin

Narcisse, who lived in his neighborhood in Haiti. Although he testified that he was the

only one attacked in connection with the January 2003 meeting, his amended asylum

application also indicated that two members were attacked during the meeting. When

asked to further explain about the attack that had occurred during the meeting, Valentin

stated that he did not understand English when the application was prepared and that “the

way that I explained it to him is not the way it went about. I told them when I was

getting out of the meeting, but I didn’t tell them that I was out back at the meeting.”

(A.R. 138-39.)

       Valentin also testified about an incident that occurred in April 2003, stating that

several men attacked him in his home after he attended a party meeting. The men

restrained him and tried to drive a nail into his hand with a hammer, but they could not

do so because Valentin was moving his hand. Valentin testified that the men beat his


                                             3
hand with the hammer instead. His initial and amended asylum applications mention the

incident but state that the men did hammer the nail into his hand. On his amended

asylum application, Valentin claimed that the police burned down his house after the

attack and that he decided to leave Haiti that same day, but he did not mention this fact in

his testimony. When asked about the omission, Valentin denied ever stating that his

house was burned down and instead stated that it was the president of the party whose

house had been burned. In addition to his testimony, Valentin submitted various articles

about conditions in Haiti. He also submitted documentation of the medical treatment he

received on his right hand when he reached the United States.

       The IJ found that Valentin did not testify credibly. The IJ also determined that

Valentin had not met his burden of proof for asylum, withholding, or CAT relief, even

assuming that his testimony was credible. The IJ denied relief and ordered removal to

Haiti. On July 21, 2009, the BIA dismissed Valentin’s appeal. The BIA found no clear

error in the IJ’s adverse credibility finding and also found no error in the denial of

asylum and withholding removal even assuming Valentin’s credibility. In addition, the

BIA concluded that Valentin had not met his burden of proof on his CAT claim. This

petition for review followed.

       As the BIA affirmed the IJ’s findings but did not address all of the findings, we

will review both the BIA’s and the IJ’s decisions. See Xie v. Ashcroft, 359 F.3d 239, 242

(3d Cir. 2004). We review factual findings, including any credibility determinations,



                                              4
under a substantial evidence standard. See Cao v. Att’y Gen., 407 F.3d 146, 152 (3d Cir.

2005). The Court must uphold the credibility determination of the BIA unless “any

reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B). We do not overturn a credibility finding simply because we would make

a different finding. See Gabuniya v. Attorney General, 463 F.3d 316, 321 (3d Cir. 2006).

       We conclude that substantial evidence supports the adverse credibility

determination.2 The BIA affirmed the IJ’s determinations and noted that it was

unnecessary to enumerate all of the inconsistencies in Valentin’s testimony, but it

specifically noted Valentin’s account of the April 2003 attack at his home. On his written

applications, Valentin claimed that the assailants hammered a nail into his hand, but in his

testimony, he stated that they beat his hand with the hammer. The medical records from

the treatment that Valentin received reflect that he was treated for an abscess on his right

index finger, that he denied injury or trauma to the hand, and that he had been in pain for

only a short time before seeking treatment. The attack, however, occurred several months

earlier, according to Valentin. We also note the inconsistency between Valentin’s written

statement that two party members were attacked at a January 2003 meeting and his




       2
         The provisions of the REAL ID Act governing credibility determinations in
asylum applications do not apply here, because Valentin’s original asylum application
was filed before the REAL ID Act’s May 11, 2005 effective date. See Chukwu v. Att’y
Gen., 484 F.3d 185, 189 (3d Cir. 2007). Valentin asserts that the IJ appears to have
applied the post-REAL ID standard because the IJ relied on minor inconsistencies. As
will be discussed, we disagree.

                                              5
testimony that he was the only member attacked that night. These and other discrepancies

between his written applications and his testimony, including material omitted from the

applications, go to the heart of Valentin’s claims that he suffered harm or fears harm

based on his party membership. We conclude that the adverse credibility finding was

based on specific and substantial evidence supported by the record, and that the record

does not compel a different result.3

       As for Valentin’s CAT claim, we note that his brief contains statements

concerning the conditions of prisons in Haiti that may rise to the level of torture.

However, his arguments are presented within the context of challenging the agency’s

decisions to deny asylum and withholding removal. Because no argument is presented

regarding CAT relief, we deem the issue waived. See Lie v. Ashcroft, 396 F.3d 530, 532

n.1 (3d Cir. 2005).

       Valentin also raises a due process issue, arguing that the IJ conducted the hearing

in a fundamentally unfair manner. Valentin cites two examples in the hearing transcript

to show that the IJ berated him during the hearing, and he compares his hearing to the

hearing discussed in our decision in Kaita v. Attorney General, 522 F.3d 288, 292-294,

301 (3d Cir. 2008). Upon review of the hearing transcript, we disagree that Valentin’s

case is similar to Kaita. In Kaita, the IJ made frequent, disruptive interruptions during the



       3
        Because substantial evidence supports the adverse credibility finding, we need
not reach Valentin’s arguments relating to his eligibility for asylum and withholding
removal.

                                              6
petitioner’s testimony and made obvious attempts to rush the proceedings for scheduling

reasons. Here, the IJ admonished Valentin because Valentin did not allow the translator

to finish speaking before he gave his response. The transcript shows that the IJ explained

that Valentin’s speaking over the translator was causing confusion, and that it might

impede the accuracy of the translation. It also appears from the transcript that the IJ

expressed annoyance and perhaps some impatience with Valentin. However, we are not

persuaded that Valentin suffered substantial prejudice in the sense that the outcome of his

hearing was affected. See Singh v. Gonzales, 432 F.3d 533, 541 (3d Cir. 2006). Aside

from asserting that the hearing was conducted unfairly, Valentin makes no specific

argument regarding prejudice. He does not indicate that the proceedings were rushed or

that he was prevented from offering any testimony.

       We will deny the petition for review.




                                               7